                  Case 1:20-cv-00558-SAB Document 9 Filed 06/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   CONCEPCION ARANDA,                                  Case No. 1:20-cv-00558-SAB

12                    Plaintiff,                         ORDER ADVISING PARTIES OF STAY OF
                                                         ACTION PURSUANT TO GENERAL
13           v.                                          ORDER 615

14   COMMISSIONER OF SOCIAL SECURITY,

15                    Defendant.

16

17          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

18 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

19 Appellate Hearings Operations and may resume preparation of a certified copy of the
20 administrative record.

21          On April 17, 2020, Concepcion Aranda (“Plaintiff”) filed this action seeking judicial

22 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying an

23 application for disability benefits pursuant to the Social Security Act.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
               Case 1:20-cv-00558-SAB Document 9 Filed 06/05/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      June 5, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
